Opinion oe tiie Court by
Judge Williams:
After a judgment ordering a sale of W. E. Walls’ land to pay appellee’s debt, and before tbe sale said W. E. Walls died, notwithstanding which, and without any revivor against his heirs or personal representative, the commissioner proceeded with' the sale, which the court confirmed.
On a motion for a writ of possession, the widow and heirs and administrator object and present the above facts, but still the court ordered the writ. The sale and the confirmation were nullities, as there were no parties before the court; it was as requisite to revive as though no judgment had been rendered. The judgment allowing the writ of possession and orders confirming the sale are reversed, and the court directed to set aside the sale and cancel the commissioners deed, with leave to the parties for such further proceedings as may be necessary to revive the judgment.